               IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                        Richmond Division


ANDRZEJ KIERNOZEK,

     Petitioner,
V.                                  Civil Action No. 3:18CV523

WARDEN J. RAY ORMOND,

     Respondent.

                        MEMORANDUM OPINION


     Andrzej Kiernozek, proceeding pro se, submitted a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.    Since

Kiernozek submitted this action, he has been released from custody.

^^A habeas corpus petition is moot when it no longer presents a

case or controversy under Article III, § 2, of the Constitution."

Aragon v. Shanks, 144 F.3d 690, 691 (10th Cir. 1998) (citing

Spencer v. Kemna, 523 U.S. 1, 7 (1998)).     No case or controversy

exists unless the petitioner has suffered an actual injury that

can ^^be redressed by a favorable judicial decision." Spencer, 523

U.S. at 7 (quoting Lewis v. Cont'l Bank Corp., 494 U.S. 472, 477

(1990)).   Here, Kiernozek's release from custody appeared to moot

his § 2241 Petition challenging the execution of his sentence.

Accordingly, by Memorandum Order entered on October 24, 2018, the

Court directed Kiernozek, within fifteen (15) days of the date of

entry thereof, to show good cause why the action should not be

dismissed as moot.
      More than fifteen (15) days have elapsed since the entry of

the   October    24,   2018   Memorandum   Order   and    Kiernozek   has   not

responded.      Accordingly, the action will be dismissed as moot.

      The   Clerk is directed to send        a copy of this Memorandum

Opinion to Kiernozek.

      An appropriate Order shall issue.

                                                         /s/
        I)             r ^ *7 \i/ Robert E. Payne
Date:                         ^ Senior United States District Judge
Richmond, Virginia
